statute or court rule allows for an appeal from such an order. Accordingly,
                             we conclude that we lack jurisdiction over this appeal and we
                                         ORDER this appeal DISMISSED.




                                                                                                 J.
                                                                Parraguirre


                                                                                                 J.
                                                                Douglas


                                                                                             ,   J.




                             cc: Hon. Cheryl B. Moss, District Judge, Family Court Division
                                  Robert Scotlund Vaile
                                  Willick Law Group
                                  Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    (4)1Et111   )
                                                                  2